The records in the above styled cases show that since the order of dismissal dated April 20, 1935, and the order denying a petition to vacate and set aside the aforesaid order made and entered under date of February 8, 1937, in the case of Lillian J. Watkins, as Executrix, etc., et al., v. Mrs. W.C. Johnson,et al., a case this day reversed by this Court, the Phifer State Bank directed an execution on its said judgment previously obtained against the Watkins Estate on lands situated in Alachua County, Florida, and in Marion County, Florida, then appearing in the name of J.D. Watkins, and the lands were advertised and sold at sheriff's sale and deeds to the lands situated in Marion and Alachua Counties taken in the name of Phifer State Bank.
The representatives of the Watkins Estate filed in the Circuit Court of Alachua County and in the Circuit Court of Marion County a bill in equity for the purpose of restraining and enjoining the Phifer State Bank from in any manner attempting to alienate, encumber or dispose of said *Page 728 
lands situated in Alachua and Marion Counties bought at sheriff's sale under the aforesaid execution. Counsel for Phifer State Bank directed a motion to dismiss the amended bill of complaint and a motion to strike described portions thereof in the two suits, and, on hearing, orders were made and entered denying each motion, and an appeal taken from these interlocutory orders to this Court. We fail to find error in either of these orders. The cases here are ruled by the case of Lillian J. Watkins, as Executrix, etc., et al., v. Mrs. W.C. Johnson, et al., this day decided.
The orders appealed from are affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING